Title: James Oldham to Thomas Jefferson, 3 April 1819
From: Oldham, James
To: Jefferson, Thomas


          
            Deare Sir
            Charlottesville Aprail 3rd 1819.
          
          this morning I was at the university and was informed by Messrs Pery & Dinsmore that they ware aboute handing in proposals different from theare former ones, and if permission be Granted to them, I also aske Sir the faver of renewing mine, I have been confin’d & unable to move aboute untill a few days past and from the infermation I have gethered theare are some little advantages whitch I was not before appris’d of, it is thought that permission will be given to the workeman to erect cabbins for theare convenance on the publick Ground whitch would be a little saveing to them, I am very desireous of getting to worke if on Turms onely that will cover my daly expenses and am confident the Price I now propose will not exceed it.
          
            With Grate Respect I have the Honor to be Sir your Obt Servent
            J; Oldham
          
        